DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/31/2022 without traverse of Group I, claims 1-11 for further examination. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/07/2022 is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base substrate” recited in claims 1, 3 & 11 the “IC region” recited in claim 1 and the “driving IC” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, the recitations “IC region” and “driving IC” are not defined as to what IC represents and thus it is unclear what is being referred to. For examination purposes, examiner is interpreting “IC region” and “driving IC” as a region and an element. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-11 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0355468 A1) hereinafter Wang.
Regarding claim 1, the recitation “IC region… to accommodate a driving IC in the IC region”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wang since Wang meets all the structural elements of the claim and is capable of shielding an IC region and accommodating a driving IC in the IC region, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, the recitation of " IC region" is being interpreted as a non-deposition region on the substrate wherein deposition is not taking place. Although Applicant may be his/her own lexicographer, the well-understood art meaning of the term differs from the Applicant's use, therefore causing confusion as to the scope of Applicant's claim. 
Even further, it would appear to be within the purview of one skilled in the art to provide shielding portions on the mask in accordance with the desired feature(s) of the semiconductor product being made.   
	As regards to claim 1, Wang discloses a mask (abs; fig 1-2b), comprising: 
a mask body 2 ([0032]; fig 2a-2b; clm 1); and 
a shielding part 22 on the mask body 2 ([0032]; fig 2a-2b; clm 1); 
wherein the shielding part 22 is capable of  shielding an IC region between two adjacent panels 21 sharing a base substrate ([0032]-[0045]; fig 2a-2b; clm 1); 
the shielding part 22 comprises a thinned portion d1 and a reinforcing portion d2 connected to the thinned portion d1 ([0032]-[0045]; fig 2a-2b; clm 1-14); and 
the thinned portion d1 has an accommodating recess 22a with an opening facing the base substrate to be capable of accommodating a driving IC in the IC region ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 2, Wang discloses a mask (abs; fig 1-2b), wherein the reinforcing portion d2 and the mask body 2 form an integrated structure ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 3, Wang discloses a mask (abs; fig 1-2b), wherein a side surface (see fig 2a-2b), facing the base substrate, of the reinforcing portion d2 is flush with an end surface (see fig 2a-2b), facing the base substrate, of a side wall of the accommodating recess 22a ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 4, Wang discloses a mask (abs; fig 1-2b), wherein a thickness of the reinforcing portion d2 is same as a thickness of the mask body 2 ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 5, Wang discloses a mask (abs; fig 1-2b), wherein a depth of the accommodating recess 22a is 5%-65% (d2=100 μm, 3.5 μm<d1<100 μm) of a thickness of the mask body 2 ([0007]-[0012]; [0040]-[0044]; fig 2a-2b; clm 4-6).
As regards to claim 6, Wang discloses a mask (abs; fig 1-2b), wherein the depth of the accommodating recess 22a is 5%-30% (d2=100 μm, 3.5 μm<d1<100 μm) of the thickness of the mask body 2 ([0007]-[0012]; [0040]-[0044]; fig 2a-2b; clm 4-6).
As regards to claim 7, Wang discloses a mask (abs; fig 1-2b), wherein the reinforcing portion d2 comprises a first reinforcing rib (see fig 2b, center projection between recesses 22a) disposed in a first x-direction ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 8, Wang discloses a mask (abs; fig 1-2b), wherein the reinforcing portion d2 further comprises a plurality of second reinforcing ribs (see fig 2b, side projections between recesses 22a & opening 21) disposed in a second y-direction ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 9, Wang discloses a mask (abs; fig 1-2b), wherein the first reinforcing rib (see fig 2b, center projection between recesses 22a) and the second reinforcing ribs (see fig 2b, side projections between recesses 22a & opening 21) are perpendicular to each other in length and width directions ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 10, Wang discloses a mask (abs; fig 1-2b), wherein a cross section shape of the accommodating recess 22a is a circle, a rectangle or an ellipse ([0032]-[0045]; fig 2a-2b; clm 1-14).
As regards to claim 11, Wang discloses a mask (abs; fig 1-2b), wherein a side surface (see fig 2a-2b), facing the base substrate, of the reinforcing portion d2 is flush with an end surface (see fig 2a-2b), facing the base substrate, of a side wall of the accommodating recess 22a ([0032]-[0045]; fig 2a-2b; clm 1-14).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717